DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Preliminary Formalities
The preliminary amendment filed 10/02/2018 has been noted – Amendments to the Specification.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 03/02/2018. It is noted, however, that applicant has not filed a certified copy of the CN 2018/077864 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims are objected to because of the following informalities:  
Claim 1, Line 7 recites “a command active power” and should recite “a command for the active power”;
Claim 1, Line 10 recites “controlling a real active power” and should recite “controlling the active power; and 
Claim 11, Line 4 recites “a wind power plant cluster” and should recite “the wind power plant cluster”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the concept of prioritizing active power commands for a wind power cluster based on a consumption capability. The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 1 & 11 recites a method and device (respectively) for active power of a power plant cluster by “prioritizing positive integers” with three steps/modules – 
STEPS:
(1) monitoring consumption capability in “real time”, 
(2) determining a command for active power in descending order “based on priorities” according to the monitored consumption capability, and 
(3) controlling real active power “within the priorities”.
MODULES:
(1) a determining module configured to configured to monitor a consumption capability in real time,
(2) a command active power computing module according to the object active power of the wind power plant cluster in a descending order of the priorities, and
(3) a control module, which is configured to a control real active power of the wind power plant within each of priorities according to the command active power.
At least Claims 1 & 11 recite limitations directed to abstract ideas. The second step of “determining a command active power of a wind power plant within each of the priorities … in descending order of the priorities” is merely a mathematical algorithm (high to low “descending order” regarding the active power), as evidenced in one instance by Claim 4/14 (the priorities to be equal to 0 if the object active power of the wind power plant cluster is less than or equal to the object active power threshold). The “prioritization” is merely known generic mathematical algorithm such as see (US 20160061189, [0052] for security limits). The third step of “controlling active power within the priorities” is a mathematical relationship of calculating, as evidenced in one instance by claim 4/14 for a mathematical relationship (determining a first command active power of each of the wind power plants within the (j+ 1)-th priority according to the following formula…). 
Also Claims 1 & 11 reciting “monitoring a consumption capability of a power grid in real time” (Claim 1) & “monitor a consumption capability of a power grid in real time” (Claim 11) is considered routine data gathering for the mathematical algorithm. Furthermore, the limitation is recited at a high level of generality with no specific data collection device recited. Therefore, the limitation is not considered a practical application, and the claims fail to recite patent eligible subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 & 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2016/0061189).
Regarding Claim 1, Chen discloses a control method [methods and apparatus for controlling an energy delivery system] for active power [(i) One skilled in the art would recognize that “Active power is the power which is actually consumed or utilized in an AC Circuit is called True power or Active Power or real power. It is measured in kilowatt (kW) or MW. It is the actual outcomes of the electrical system which runs the electric circuits or load” Chen shows a circuit consuming power by loads 112) of a wind power plant cluster [118s], wherein the wind power plant cluster [118s] comprises wind power plants of m priorities, wherein m is a positive integer [determining wind farm security-priority groups] (FIG. 1, Abstract) and the control method comprises: 
monitoring a consumption capability of a power grid in real time [by 104], and determining an object active power of the wind power plant cluster according to the consumption capability of the power grid [by 112] (FIG. 1, ¶ [0021]; The EMS 104 includes an automatic generation control (AGC) system 106 for adjusting the power output of multiple resources 108 (e.g., generators) at different power plants (e.g., utilities 110, independent power producers (IPP) and/or non-utility generators (NUG), etc.), in response to changes in the load created by consumers of the electricity); 
determining a command active power of a wind power plant within each of the priorities according to the object active power of the wind power plant cluster [maximizing wind power generation from the plurality of wind farms within a set of security limits defined based on the sensitivity values using the WPM system] in a descending order of the priorities [determining wind farm security-priority groups includes grouping wind farms based on a ranking of sensitivity values] (Claim 1,  Claim 5;); and 
controlling a real active power of the wind power plant within the each of the priorities according to the command active power [maximizing wind power generation from the plurality of wind farms within a set of security limits defined based on the sensitivity values using the WPM system] (Claim 1).
Regarding Claim 2, Chen discloses the control method according to claim 1.
Chen discloses wherein before monitoring the consumption capability of the power grid in real time, and determining the object active power of the wind power plant cluster according to the consumption capability of the power grid (see rejected claim 1), the control method further comprises: presetting a priority j for each of the wind power plants in the wind power plant cluster, wherein j= 1, 2,..., m, the priority of the each of the wind power plants is regularly updated; and n wind power plants are comprised in a same priority (Claim 5 “ranking of sensitivity”), wherein n is a positive integer (FIG. 5 , ¶ [0052];  ¶ [0084]; every cycle constitutes “a presetting” and “updating”).  
Regarding Claim 3, Chen discloses the control method according to claim 2.
Chen discloses wherein the monitoring the consumption capability of the power grid in real time and determining the object active power of the wind power plant cluster according to the consumption capability of the power grid [see rejected claim 1-2] comprises: monitoring the consumption capability of the power grid in real time, and determining an object active power of the wind power plant cluster within (t+1) periods [Claim 5 “ranking of sensitivity”] according to a consumption capability of the power grid at the end of t periods, wherein t is a positive integer (FIG. 5 , ¶ [0052];  ¶ [0084]; every cycle constitutes “a presetting” and “updating”).
Regarding Claim 11, Chen discloses the a control device [116] for active power of a wind power plant cluster [see (i) for rejected claim 1], wherein the wind power plant cluster comprises wind power plants [118s] of m priorities, wherein m is a positive integer [determining wind farm security-priority groups] (FIG. 1, Abstract) and the control device comprises: 
a determining module [106] for object active power of a wind power plant cluster, which is configured to monitor a consumption capability of a power grid in real time and determine the object active power of the wind power plant cluster according to the consumption capability of the power grid (FIG. 1, ¶ [0021]; The EMS 104 includes an automatic generation control (AGC) system 106 for adjusting the power output of multiple resources 108 (e.g., generators) at different power plants (e.g., utilities 110, independent power producers (IPP) and/or non-utility generators (NUG), etc.), in response to changes in the load created by consumers of the electricity); 
a command active power computing module [wind generation setpoint validation module], which is configured to determine the command active power of a wind power plant within each of the priories according to the object active power of the wind power plant cluster in a descending order of the priorities (Claim 15; a wind generation setpoint validation module operative to validate wind farm setpoints obtained from a wind power optimization processes and communicatively coupled to the WPM database within the transmission network application); and 
a control module [WPM], which is configured to a control real active power of the wind power plant within each of priorities according to the command active power [maximizing wind power generation from the plurality of wind farms within a set of security limits defined based on the sensitivity values using the WPM system] (Claim 1).
Regarding Claim 12, Chen discloses the control device according to claim 11.
Chen discloses wherein the control device further comprises a priority setting module configured to preset the priority j for each of the wind power plants in the wind power plant cluster, wherein j =1, 2, ...m, the priority of the each of the wind power plants is regularly updated and the same priority comprises n wind power plants, wherein n is a positive integer (FIG. 5, ¶ [0052]; ¶ [0084]; every cycle constitutes “a presetting” and “updating”).

Regarding Claim 13, Chen discloses the control device according to claim 12.
Chen discloses wherein the determining module for the object active power of the wind power plant cluster is configured to: monitor the consumption capability of the power grid in real time, and determine object active power of the wind power plant cluster in a (t+1) period according to a consumption capability of the power grid at the end of the t periods (FIG. 5, ¶ [0052], ¶ [0084]; every cycle constitutes “a presetting” and “updating”).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSEPH ORTEGA/Examiner, Art Unit 2832